Citation Nr: 0637610	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines (USAFFE) and as a 
recognized guerilla.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
appellant's previously denied claim of entitlement to VA 
benefits.  In August 2003, the appellant testified before the 
Board via videoconference from the RO.  The tape of that 
hearing, however, was lost.  The appellant was offered an 
additional opportunity to testify before the Board but 
declined the offer.  

By a November 2004 decision, the Board declined to reopen the 
appellant's previously denied claim of entitlement to VA 
benefits.  The appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion, in a June 2006 Order, the Court 
vacated the Board decision and remanded the claim to the 
Board for readjudication in accordance with the Joint Motion 
for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The appellant's claim of entitlement to VA benefits was 
previously denied in a November 2000 RO decision.  The recent 
decision in Kent v. Nicholson requires that the Secretary 
look at the bases for the prior denial and notify the 
appellant as to what evidence is necessary to substantiate 
the element or elements required to establish entitlement to 
VA benefits that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim of entitlement to VA benefits 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
appellant's claim was originally denied due to a lack of 
qualifying military service.  Thus, pursuant to the decision 
in Kent and the holding in Pelea v. Nicholson, 19 Vet. App. 
296, 305 (2005) (holding that in accordance with the first-
statutory notice requirement of 38 U.S.C.A. § 5103(a), the 
appellant must be informed of what documents would constitute 
"acceptable evidence" of qualifying military service), the 
appellant must be informed of which documents would 
constitute "acceptable evidence" of qualifying military 
service sufficient to reopen his claim.  As he has not yet 
been notified as to the specific evidence necessary to reopen 
his claim, on remand, he should be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the appellant of the 
evidence and information necessary to 
reopen the claim of entitlement to VA 
benefits (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the 
appellant of what specific evidence 
would be required to substantiate the 
element or elements needed for 
entitlement that were found 
insufficient in the prior denial on the 
merits (i.e., which documents would 
constitute "acceptable evidence" of 
qualifying military service).  

2.  Then, readjudicate the appellant's 
application to reopen his claim of 
entitlement to VA benefits.  If action 
remains adverse to the appellant, 
provide the appellant and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


